           Case 2:17-cv-00077-RSM Document 235 Filed 03/16/20 Page 1 of 6




1                                                     THE HONORABLE RICARDO S. MARTINEZ

2

3

4

5

6

7
                              UNITED STATES DISTRICT COURT
8                            WESTERN DISTRICT OF WASHINGTON
                                       AT SEATTLE
9
      LISA HOOPER, BRANDIE OSBORNE,
10    KAYLA WILLIS, REAVY                              NO. 2:17-cv-00077 RSM
      WASHINGTON, individually and on behalf
11    of a class of similarly situated individuals;    STATE DEFENDANTS’ JOINDER IN
      THE EPISCOPAL DIOCESE OF                         CITY OF SEATTLE’S MOTION FOR
12    OLYMPIA; TRINITY PARISH OF                       CONVERSION OF PRELIMINARY
      SEATTLE; REAL CHANGE,                            INJUNCTION RULING INTO FINAL
                                                       JUDGMENT ON THE MERITS AND
13
                            Plaintiffs,                RESPONSE TO PLAINTIFFS’ MOTION
                                                       TO DISMISS
14
             v.
15
      CITY OF SEATTLE, WASHINGTON;                     Hearing date: 3/27/2020
16    WASHINGTON STATE DEPARTMENT                      Without Oral Argument
      OF TRANSPORTATION; ROGER
17    MILLAR, SECRETARY OF
      TRANSPORTATION FOR WSDOT, in his
      official capacity,
18
                            Defendants.
19

20

21
                                          I.   INTRODUCTION
22          The Washington State Department of Transportation (WSDOT) and Roger Millar,
23   Secretary of Transportation for WSDOT (collectively State Defendants) join in the City of
24   Seattle’s (City) Motion for Conversion of Preliminary Injunction Ruling to Final Judgment on
25   the Merits. See Dkt. 230. The State Defendants respectfully request the Court extend the same
26


      STATE DEFENDANTS’ JOINDER IN CITY                  1             ATTORNEY GENERAL OF WASHINGTON
                                                                       Transportation & Public Construction Division
      OF SEATTLE’S MOTION FOR CONVERSION                                        7141 Cleanwater Drive SW
      No. 2:17-cv-00077 RSM                                                           P.O. Box 40113
                                                                                Olympia, WA 98504-0113
                                                                       (360) 753-6126 Facsimile: (360) 586-6847
           Case 2:17-cv-00077-RSM Document 235 Filed 03/16/20 Page 2 of 6




1    relief requested by the City to State Defendants. As the City argues in its Motion, and for the

2    reasons briefly set forth below, conversion of the Court’s Order into a final judgment that

3    dismisses Plaintiffs’ claims with prejudice is the appropriate way to dispose of Plaintiffs’

4    lawsuit.

5                                      II.       BACKGROUND FACTS
6           Plaintiffs have been prosecuting this lawsuit against State Defendants and the City since

7    January 2017. Dkt. 1. Plaintiffs have alleged that WSDOT’s 2008 Guidelines to Address Illegal

8    Encampments within State Right of Way (“Guidelines”) are unconstitutional both on their face

9    and as applied to the named Plaintiffs and the purported class of unhoused individuals in the

10   greater Seattle area. Dkt. 73 at 22-47. They brought causes of action under both the U.S. and

11   Washington State constitutions, alleging unlawful seizures of their personal belongings and

12   deprivation of due process. Id. at 47-48.

13          Shortly after filing their complaint, Plaintiffs sought a temporary restraining order. Dkt.

14   23. This motion was extensively briefed, with Plaintiffs, State Defendants, and the City filing

15   numerous declarations. See generally Dkts. 24-33 (Plaintiffs’ declarations); 39-48 (Defendants’

16   declarations). In denying their motion, this Court held that Plaintiffs had not established a

17   likelihood of success on the merits because they had not established that State Defendants had

18   acted unreasonably in the enactment or enforcement of their rules for cleaning up unauthorized

19   homeless encampments within their respective rights of way. Dkt. 65 at 14-16. This Court

20   further held that plaintiffs had not established irreparable harm because they did not set forth

21   sufficient facts to show they resided in an area subject to a future clean-up and because WSDOT,

22   by policy, provides at least 72 hours’ notice of upcoming clean-ups. Id. at 16.

23          After the temporary restraining order was denied, the parties engaged in extensive

24   discovery. The State Defendants responded to plaintiff’s first discovery requests in April 2017,

25   with supplemental productions provided the following month. Dkt. 218 ¶ 8. In total, the State

26   Defendants produced 18,738 records totaling 34,609 pages. Id. ¶ 8. The parties conducted


      STATE DEFENDANTS’ JOINDER IN CITY                   2              ATTORNEY GENERAL OF WASHINGTON
                                                                         Transportation & Public Construction Division
      OF SEATTLE’S MOTION FOR CONVERSION                                          7141 Cleanwater Drive SW
      No. 2:17-cv-00077 RSM                                                             P.O. Box 40113
                                                                                  Olympia, WA 98504-0113
                                                                         (360) 753-6126 Facsimile: (360) 586-6847
            Case 2:17-cv-00077-RSM Document 235 Filed 03/16/20 Page 3 of 6




1    sixteen depositions of WSDOT and City staff, as well as some of the Plaintiffs or their

2    representatives. Id. ¶¶ 11-12.

3              As the City notes in its Motion, Plaintiffs’ motions for a preliminary injunction and class

4    certification were both denied. See Dkt. 209. As part of that denial, this Court held that plaintiffs

5    failed to address their state constitutional claims in their motion for a preliminary injunction, and

6    thus failed to demonstrate they were likely to succeed on the merits of those claims. Id. at 31.

7    This case was stayed pending Plaintiffs’ appeal of the class certification denial to the Ninth

8    Circuit Court of Appeals, which affirmed this Court’s ruling. See Dkts. 224-25.

9              After the City filed its Motion, Plaintiffs moved to voluntarily dismiss their case pursuant

10   to Fed. R. Civ. P. 41(a)(2). Dkt. 234.

11                                    III.    STANDARD OF REVIEW

12             The State Defendants concur with the City’s analysis of the applicable standard of

13   review.

14                                               IV.     ARGUMENT
15             After extensive discovery, written and oral argument, and the Court’s issuance of detailed

16   rulings on Plaintiffs’ requests for injunctive relief and class certification (the latter being

17   affirmed on appeal), the time is ripe to grant summary judgment to the State Defendants as well

18   as the City on the merits of the case.

19             In order to prevail on a Fourth Amendment seizure claim, a plaintiff must show that not

20   only did a government agency seize an individual’s property, but that the seizure was

21   unreasonable. Lavan v. City of Los Angeles, 797 F. Supp. 2d 1005, 1013 (C.D. Cal. 2011). To

22   the extent Plaintiffs established any “seizure” made by State Defendants, Plaintiffs did not

23   establish that the seizures were unreasonable under Lavan. As this Court noted in its Order

24   denying a preliminary injunction, and by Plaintiff Brandi Osborne’s own admission, the State

25   Defendants “engaged in the opposite of summary destruction [of personal property]” in the

26   single alleged instance of a “WSDOT-only clean-up” (where the City was not a participant).


      STATE DEFENDANTS’ JOINDER IN CITY                       3             ATTORNEY GENERAL OF WASHINGTON
                                                                            Transportation & Public Construction Division
      OF SEATTLE’S MOTION FOR CONVERSION                                             7141 Cleanwater Drive SW
      No. 2:17-cv-00077 RSM                                                                P.O. Box 40113
                                                                                     Olympia, WA 98504-0113
                                                                            (360) 753-6126 Facsimile: (360) 586-6847
              Case 2:17-cv-00077-RSM Document 235 Filed 03/16/20 Page 4 of 6




1    Dkt. 209 at 24. This fact, in addition to the State Defendants’ clean-up notice procedures and

2    opportunity for homeless individuals to avoid property deprivation, demonstrate that Plaintiffs

3    are unlikely to prevail on the issue of whether the State Defendants unreasonably deprive

4    individuals of their property left within the highway right-of-way.

5             Plaintiffs also fail to articulate a viable Fourteenth Amendment claim against State

6    Defendants. Since WSDOT provides homeless individuals ample written and verbal notice of

7    upcoming clean-ups as well as storage of non-hazardous items for at least 70 days, Plaintiffs

8    “fail to explain why WSDOT’s provision of these due process safeguards fails the Mathews v.

9    Eldridge test.” Dkt. 209 at 30. Moreover, plaintiffs did not demonstrate that WSDOT employees

10   fail to follow these protections based on an established state procedure. Id.

11            As to Plaintiffs state constitutional claims, this Court must grant summary judgment for

12   State Defendants for two reasons. First, as WSDOT and Secretary Millar have already argued

13   in supplemental briefing, “[t]he Eleventh Amendment precludes a federal court’s consideration

14   of a state claim against a nonconsenting state, period.” Dkt. 207 at 1 (citing Pennhurst State

15   School Hospital v. Halderman, 465 U.S. 89, 121 (1984)). Second, even if this Court were to

16   reach the merits of Plaintiffs’ state constitutional claims against State Defendants, this Court has

17   already held that Plaintiffs have failed to address those claims in their motion for preliminary

18   injunction, and thus have failed to demonstrate a likelihood of success on the merits. Dkt. 209

19   at 31.

20            Finally, State Defendants would experience similar prejudice as the City should this

21   Court permit Plaintiffs to voluntary dismiss their lawsuit at this late stage of the case. While

22   State Defendants are not involved in the subsequent state court litigation that Plaintiffs are

23   pursuing, the State Defendants have devoted considerable resources to this case, including

24   responding to Plaintiffs’ extensive discovery requests and briefing the Court on the merits of the

25   case. See Dkt. 218.

26


      STATE DEFENDANTS’ JOINDER IN CITY                    4               ATTORNEY GENERAL OF WASHINGTON
                                                                           Transportation & Public Construction Division
      OF SEATTLE’S MOTION FOR CONVERSION                                            7141 Cleanwater Drive SW
      No. 2:17-cv-00077 RSM                                                               P.O. Box 40113
                                                                                    Olympia, WA 98504-0113
                                                                           (360) 753-6126 Facsimile: (360) 586-6847
           Case 2:17-cv-00077-RSM Document 235 Filed 03/16/20 Page 5 of 6




1                                        V.     CONCLUSION

2           The parties agree that the time has come to dismiss Plaintiffs’ lawsuit, but the City’s

3    mechanism for doing so is the appropriate one. In joining the City’s Motion, and for the reasons

4    stated above, State Defendants respectfully request that the Court convert its prior order into a

5    final judgment on the merits and dismiss Plaintiffs’ claims with prejudice.

6           DATED this 16th day of March 2020.

7                                                 ROBERT W. FERGUSON
                                                  Attorney General
8
                                                  /s/ Matthew D. Huot
9                                                 MATTHEW D. HUOT, WSBA #40606
                                                  Assistant Attorney General
10                                                Attorney for Washington State Department of
                                                  Transportation and Roger Millar
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


      STATE DEFENDANTS’ JOINDER IN CITY                   5             ATTORNEY GENERAL OF WASHINGTON
                                                                        Transportation & Public Construction Division
      OF SEATTLE’S MOTION FOR CONVERSION                                         7141 Cleanwater Drive SW
      No. 2:17-cv-00077 RSM                                                            P.O. Box 40113
                                                                                 Olympia, WA 98504-0113
                                                                        (360) 753-6126 Facsimile: (360) 586-6847
            Case 2:17-cv-00077-RSM Document 235 Filed 03/16/20 Page 6 of 6




1                                   CERTIFICATE OF SERVICE

2           I hereby certify that on March 16, 2020, I electronically filed the foregoing document

3    with the United States District Court ECF system, which will send notification of such filing to

4    all counsel of record.

5           DATED this 16th day of March, 2020, at Tumwater, Washington.

6
                                                    /s/Jennifer D. Williams
7                                                   JENNIFER D. WILLIAMS
                                                    Paralegal
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


      STATE DEFENDANTS’ JOINDER IN CITY                  6             ATTORNEY GENERAL OF WASHINGTON
                                                                       Transportation & Public Construction Division
      OF SEATTLE’S MOTION FOR CONVERSION                                        7141 Cleanwater Drive SW
      No. 2:17-cv-00077 RSM                                                           P.O. Box 40113
                                                                                Olympia, WA 98504-0113
                                                                       (360) 753-6126 Facsimile: (360) 586-6847
